United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1275
                                    ___________

Ernest F. Walters; Chris LeGear;     *
Montez D. Shortridge,                *
                                     *
            Appellants,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
Walter Kautzky; Michael Savala; Paul *
Muller; John Mathes; Ronald Welder; *     [UNPUBLISHED]
Layne M. Lindebak,                   *
                                     *
            Appellees.               *
                                ___________

                          Submitted: October 30, 2003
                              Filed: November 3, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Iowa inmates Ernest Walters, Chris LeGear, and Montez Shortridge appeal the
district court’s1 adverse grant of summary judgment in their 42 U.S.C. § 1983 action.
Upon de novo review, see Andersen v. Larson, 327 F.3d 762, 767 (8th Cir. 2003), we
agree with the district court that a prior action in Iowa state court bars this federal


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
action under the Iowa doctrine of res judicata. See Migra v. Warren City Sch. Dist.
Bd. of Educ., 465 U.S. 75, 81 (1984) (federal court gives state court judgments same
preclusive effect judgment would receive under law of rendering state); Arvenick v.
Univ. of Minn. Bd. of Regents, 642 N.W.2d 315, 319 (Iowa 2002) (subsequent suit
barred where parties in both actions are the same, where claim in second suit could
have been fully and fairly adjudicated in first action, and where court in first action
rendered final judgment on merits).

      Accordingly, we affirm.
                     ______________________________




                                          -2-